Exhibit 10.1

PAYMENT AGREEMENT AND GENERAL RELEASE

          THIS PAYMENT AGREEMENT AND GENERAL RELEASE (this “Agreement”) is
entered into this ______ day of November, 2009, by and between U.S. Precious
Metals, Inc., a Delaware corporation (the “Parent”), with an office at 801
International Parkway, 5th Floor, Lake Mary, Florida 32746, and U.S. Precious
Metals de Mexico, S.A. de C.V., a company formed under the laws of the United
Mexican States (the “Subsidiary” and together with the Parent, each a “Company”
and collectively, the “Companies”), with an office at Jacaranda 119, Col. Los
Angeles, Michoacan, Morelia, C.P. 58100, and Duane Morris LLP, a Delaware
limited liability partnership (“Duane Morris”), with an address at 111 S.
Calvert Street, Suite 2000, Baltimore, MD 21202.

RECITALS

          WHEREAS, the Companies previously sought and obtained legal counsel
and related services from Duane Morris, including, without limitation, legal
counsel and related services performed in connection with regulatory and
securities compliance, various financing arrangements, and general corporate
representation (collectively, the “Engagement”);

          WHEREAS, Duane Morris provided legal counsel and performed related
services for the Companies consistent with the scope of the Engagement;

          WHEREAS, as of the date of this Agreement, the Companies are indebted
to Duane Morris in the amount of $1,297,678.39 (the “Existing Debt”) for legal
counsel and related services rendered and disbursements not yet paid to Duane
Morris in connection with the Engagement;

          WHEREAS, the Companies have requested that Duane Morris make certain
financial accommodations to the Companies with respect to payment of the
Existing Debt and to continue to provide professional services to the Companies
in connection with the Engagement (the “Continued Engagement”);

--------------------------------------------------------------------------------



          WHEREAS, the Companies agree, jointly and severally, to pay Duane
Morris for any professional services rendered in connection with the Continued
Engagement immediately upon invoice thereof and that all such amounts, together
with any and all interest due and owing to Duane Morris and any and all other
additional costs and fees under the terms of the Engagement, shall constitute
additional indebtedness of the Companies to Duane Morris and shall be subject to
the terms of this Agreement (such indebtedness, together with the Existing Debt,
the “Debt”);

          WHEREAS, Duane Morris has agreed to continue to provide such
professional services to the Companies in connection with the Engagement on the
terms and conditions stated herein; and

          WHEREAS, the Parent directly owns 100% of the equity securities of the
Subsidiary (the “Equity Securities”) and has determined that its execution,
delivery and performance of this Agreement and the other documents referred to
herein directly and indirectly benefit, and are within the best interests of,
the Parent.

          NOW, THEREFORE, in consideration of the foregoing premises, and
intending to be legally bound hereby, and in consideration of the mutual
covenants, promises and forbearances set forth below, and other good and
valuable consideration, receipt of which is hereby acknowledged, each of the
Companies and Duane Morris hereby covenants, contracts and agrees as follows:

          1. Incorporation of Recitals. The Recitals set forth above are true
and correct and are incorporated herein by reference and made a binding part of
this Agreement as though fully set forth herein.

2

--------------------------------------------------------------------------------



          2. Acknowledgement of Debt. Each of the Companies acknowledges,
affirms and agrees that (i) such Company receives direct and indirect benefits
from the legal counsel and related services provided by Duane Morris to the
other Company, (ii) all such legal counsel and related services were provided
for the benefit of both Companies, (iii) the Existing Debt is validly due and
owing to Duane Morris by both Companies on a joint and several basis, (iv) such
Existing Debt has been documented by Duane Morris through the provision of
invoices to the Parent, which invoices have not been paid (to the extent of the
Existing Debt) or otherwise adjusted as of the date hereof, and (v) any
additional Debt incurred shall be owing to Duane Morris by both Companies on a
joint and several basis.

          3. Waiver of Defenses. Each Company waives any and all objections,
defenses, counterclaims or other legal challenges of any kind or nature which it
may have or claim to have against Duane Morris with respect to the Existing
Debt.

          4. Satisfaction of Debt.

               (i) The Companies jointly and severally acknowledge and agree
that (a) at all times on or after the date hereof, the Debt is immediately due
and payable, without protest, presentment, demand, or further notice of any kind
to either Company, all of which are expressly waived by each of the Companies,
(b) although Duane Morris has not taken any collection actions with respect to
the Debt as of the date hereof, Duane Morris reserves the right to take
collection actions with respect to the Debt, in its sole discretion, at any time
and from time to time, (c) in the event that Duane Morris elects, in its sole
discretion, to take any collection actions with respect to the Debt, the
Companies shall, subject to applicable laws, cooperate fully with any such
collection actions and use their best efforts to ensure that the Debt is fully
satisfied, (d) in the event of a Transaction (as defined below), the Companies
shall pay the Debt in full, in immediately available funds, prior to or
simultaneously with the consummation of any such Transaction, (e) in the event
that Duane Morris discontinues or withdraws from its representation of either
Company, the Companies shall immediately pay the Debt in full, in immediately
available funds, (f) in the event that either Company commences any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any state,
federal or other bankruptcy or insolvency law, or any dissolution or liquidation
proceeding or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any state, federal or other bankruptcy or insolvency law, or
any dissolution or liquidation proceeding, is involuntarily commenced against or
in respect of either Company or an order for relief is entered in any such
proceeding, the Companies shall immediately pay the Debt in full, in immediately
available funds, and (g) the Companies shall pay the Debt in full in immediately
available funds, on or prior to, in the event that Duane Morris, in its sole
discretion, has elected not to take any collection actions and no Transaction
has occurred as of such date.

3

--------------------------------------------------------------------------------



               (ii) For purposes hereof, “Transaction” means, with respect to
either Company, the first to occur of any one or more of the following:

                    (a) any Person (as defined in Section 13(d) and 14(d), as
applicable, of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than (1) such Company or any trustee or other fiduciary thereof
holding securities of such Company, (2) any Person acquiring securities from
such Company solely pursuant to a written agreement with such Company, or (3)
any company owned, directly or indirectly, by the stockholders of such Company
in substantially the same proportions as their ownership of stock in such
Company, is or becomes the Beneficial Owner (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of such Company
representing fifty percent (50%) or more of the combined voting power of such
Company’s then outstanding voting securities;

4

--------------------------------------------------------------------------------



                    (b) the consummation of a merger or consolidation of such
Company with any other business entity, other than a merger or consolidation
where no Person becomes the Beneficial Owner of a majority of the resulting
voting power and where the voting securities of such Company outstanding
immediately prior thereto continue to represent, either by remaining outstanding
or by being converted into voting securities of the surviving or controlling
entity, at least fifty percent (50%) of the combined voting power of the voting
securities of such Company or such surviving or controlling entity outstanding
immediately after such merger or consolidation;

                    (c) the sale or disposition by such Company of all or
substantially all of such Company’s assets;

                    (d) any one or more investments in such Company on or after
the date hereof, in the form of debt or equity or any combination thereof, which
investments in the aggregate are equal to or greater than $5,000,000.00; or

                    (e) the dissolution, winding up or liquidation of the
Company.

          5. Negative Covenants.

               (i) Each of the Companies jointly and severally covenants and
agrees that, from the date hereof, through such time as any portion of the Debt
is outstanding, without the prior written consent of Duane Morris, which consent
may be withheld in Duane Morris’ sole and absolute discretion, neither of the
Companies will:

                    (a) create, incur, assume or suffer to exist, any
indebtedness, secured or otherwise, in excess of $[_50,000_] in the aggregate,
other than (x) trade payables arising in such Company’s ordinary course of
business or (y) convertible promissory notes sold in connection with the
Companies’ fundraising efforts, or any lien or encumbrance on any of its assets;
or

5

--------------------------------------------------------------------------------



                    (b) voluntarily repay in whole or in part, or modify, any
existing indebtedness (other than trade payables arising in such Company’s
ordinary course of business), prior to the repayment of the Debt in full.

               (ii) The Parent covenants and agrees that, from the date hereof,
through such time as any portion of the Debt is outstanding, without the prior
written consent of Duane Morris, which consent may be withheld in Duane Morris’
sole and absolute discretion, the Parent will not:

     (a) convey, sell, assign, lease or sublease, transfer (by operation of law
or otherwise), exchange or otherwise dispose of any Equity Securities or any
interest therein;

     (b) create or suffer to exist any lien or encumbrance upon or with respect
to any Equity Securities; or

     (c) approve or consent to the issuance of (1) any additional equity
securities of the Subsidiary, (2) any securities convertible voluntarily by the
holder thereof or upon the occurrence or non-occurrence of any event or
condition into, or exchangeable for, any equity securities of the Subsidiary, or
(iii) any warrants, options, contracts or other commitments entitling any person
or entity to purchase or otherwise acquire any equity securities of the
Subsidiary.

               (iii) The Subsidiary covenants and agrees that, from the date
hereof, through such time as any portion of the Debt is outstanding, without the
prior written consent of Duane Morris, which consent may be withheld in Duane
Morris’ sole and absolute discretion, the Subsidiary will not:

6

--------------------------------------------------------------------------------



         (a) declare, set aside or pay any cash dividend or other distribution
on any of its equity securities;

         (b) authorize, issue or sell or enter into any agreement or arrangement
for the authorization, issuance or sale of (1) any additional equity securities
of the Subsidiary, (2) any securities convertible voluntarily by the holder
thereof or upon the occurrence or non-occurrence of any event or condition into,
or exchangeable for, any equity securities of the Subsidiary, or (iii) any
warrants, options, contracts or other commitments entitling any person or entity
to purchase or otherwise acquire any equity securities of the Subsidiary; or

         (c) violate any covenant or agreement contained in the Pledge Agreement
to be entered into by and between the Subsidiary and Duane Morris substantially
simultaneously with the execution of this Agreement (the “Pledge Agreement”).

          6. Exercise of Remedies. Each of the Companies acknowledges and agrees
that in the event that (i) it fails to make any payment of the Debt as and when
due under the terms of this Agreement, (ii) it violates any covenant or fails to
perform any other obligation under the terms of this Agreement, or (iii) the
Subsidiary defaults under or violates any covenant, term or provision of, the
Pledge Agreement, Duane Morris shall be entitled (a) to exercise any and all
rights and remedies against the Companies which are available to Duane Morris
under applicable law, including, without limitation, the commencement of
litigation against either or both of the Companies for collection of the full
amount of the Debt or any portion thereof which remains outstanding and the
exercise of all rights and remedies available pursuant to the Pledge Agreement;
(b) to recover from the Companies all attorneys’ fees and costs incurred by
Duane Morris in connection therewith; (c) without further obligation, to cease
performing any and all professional services for the Companies in connection
with the Engagement; and (d) to take any and all such steps as may be necessary
to withdraw from representation of the Companies in connection with the
Engagement, to which the Companies shall not object or otherwise inhibit or
challenge.

7

--------------------------------------------------------------------------------



          7. Release. In consideration of the forbearance to date by Duane
Morris with respect to payment of the Debt and the accommodations made to the
Companies with respect to payment of the Debt as stated herein, the Companies,
for themselves and their respective officers, directors, affiliates, partners,
subsidiaries, divisions, agents, successors, and assigns (collectively, the
“Client Parties”), hereby release and forever discharge Duane Morris and its
present and former officers, directors, affiliates, partners, subsidiaries,
divisions, agents, employees, insurers, successors, and assigns (collectively,
the “Duane Morris Parties”), from any and all liabilities, claims, actions,
causes of action or suits, presently asserted or unasserted, accrued or
unaccrued, known or unknown, that the Client Parties had, now have, or may have,
or could claim to have against the Duane Morris Parties in anyway arising from
or related to the Engagement.

          8. Confidentiality. The parties hereto agree that all terms and
provisions of this Agreement, together with all matters concerning all dealings
between them (collectively, the “Confidential Information”) shall remain
strictly confidential, except to the extent that (i) any party hereto is
required to report to any governmental, regulatory or insurance-related
authority or company information contained herein; or (ii) Duane Morris enforces
the terms of this Agreement and/or exercises its rights and remedies hereunder.
Unless otherwise permitted by the terms of this paragraph, no aspect of the
Confidential Information shall be voluntarily disclosed and, should any party be
called upon by subpoena, deposition or otherwise to disclose any matter
concerning the Confidential Information, it shall give notice to the other party
in writing not less than ten (10) days prior to responding to such request for
information.

8

--------------------------------------------------------------------------------



          9. Integration. This Agreement contains the entire agreement between
the parties hereto and the terms of this Agreement are contractual and not a
mere recital.

          10. Remedies Cumulative. The rights, powers and remedies of Duane
Morris provided in this Agreement are cumulative and not exclusive of any right,
power or remedy provided by law or equity, and no failure or delay on the part
of Duane Morris in the exercise of any right, power, or remedy shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or remedy preclude other or further exercise thereof, or the exercise of any
other right, power or remedy.

          11. Companies’ Representations. Each Company represents that it (i)
has carefully read this entire Agreement; (ii) has been advised by Duane Morris
to consult with independent counsel of its choice concerning this Agreement and
the meaning and significance thereof and has been afforded a reasonable period
of time to do so; (iii) understands the contents hereof; and (iv) has entered
into this Agreement voluntarily.

          12. Successors and Assigns. This Agreement shall be binding and inure
to the benefit of the parties hereto and their respective successors and
assigns.

          13. Amendment and Waiver. No amendment of this Agreement, and no
waiver, discharge or termination of any one or more of the provisions hereof,
shall be effective unless set forth in writing and signed by the parties hereto.

9

--------------------------------------------------------------------------------



          14. Severability of Provisions. Any provision of this Agreement that
is held to be inoperative, unenforceable, void or invalid in any jurisdiction
shall, as to that jurisdiction, be ineffective, unenforceable, void or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability or validity of that provision in any other
jurisdiction, and to this end the provisions of this Agreement are declared to
be severable.

          15. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and both of which taken together shall
constitute one and the same document.

          16. Governing Law. This Agreement shall be governed by Maryland law,
without regard to its conflict of laws principles.

          17. Authority to Sign. Each party represents that the person executing
this Agreement on its behalf has been duly authorized to do so.

[SIGNATURE PAGE FOLLOWS]

10

--------------------------------------------------------------------------------



          AND NOW, intending to be lawfully bound, each Company and Duane Morris
hereunder set their hand and seal as of the date first written above.

 

 

 

 

U.S. PRECIOUS METALS, INC.

 

 

 

 

By:

/s/ M. Jack Kugler

 

 

 

 

Name: M. Jack Kugler

 

Title: Chief Executive Officer

 

 

 

 

U.S. PRECIOUS METALS DE MEXICO, S.A. DE C.V.

 

 

 

 

By:

/s/ David Burney

 

 

 

 

Name: David Burney

 

Title: Managing Director

 

 

 

 

DUANE MORRIS LLP

 

 

 

 

By:

/s/ Keli B. Isaacson

 

 

 

 

Name: Keli B. Isaacson

 

Title: Partner

Payment Agreement and General Release

--------------------------------------------------------------------------------